                 Case 2:17-cv-04429-ODW-E Document 60 Filed 06/10/19 Page 1 of 6 Page ID #:581



                     1 MORGAN, LEWIS & BOCKIUS LLP
                       Larry L. Turner (Admitted Pro Hac Vice)
                     2 larry.turner@morganlewis.com
                       1701 Market Street
                     3 Philadelphia, PA 19103-2921
                       Tel: +1.215.963.5000
                     4 Fax: +1.215.963.5001
                     5 MORGAN, LEWIS & BOCKIUS LLP
                       Jason S. Mills, Bar No. 225126
                     6 jason.mills@morganlewis.com
                       Joseph V. Marra III, Bar No. 238181
                     7 joseph.marra@morganlewis.com
                       300 South Grand Avenue
                     8 Twenty-Second Floor
                       Los Angeles, CA 90071-3132
                     9 Tel: +1.213.612.2500
                       Fax: +1.213.612.2501
                    10
                       Attorneys for Defendants
                    11 THE BOEING COMPANY; BOEING
                       DEFENSE, SPACE & SECURITY; BOEING
                    12 NETWORK & SPACE SYSTEMS
                    13
                    14
                                             UNITED STATES DISTRICT COURT
                    15
                                           CENTRAL DISTRICT OF CALIFORNIA
                    16
                         MICHAEL BRENT, an individual,           Case No. 2:17-cv-04429-ODW-E
                    17
                                          Plaintiff,             DECLARATION OF WILLIAM
                    18                                           CHURLEY IN SUPPORT OF
                                    vs.                          DEFENDANTS’ MOTION FOR
                    19                                           SUMMARY JUDGMENT OR, IN
                         THE BOEING COMPANY, a                   THE ALTERNATIVE, PARTIAL
                    20   Delaware corporation; BOEING            SUMMARY JUDGMENT
                         DEFENSE, SPACE & SECURITY, a
                    21   division of BOEING, business entity     Judge:            Hon. Otis D. Wright II
                         form unknown; BOEING NETWORK            Date:             July 15, 2019
                    22   & SPACE SYSTEMS, a part of              Time:             1:30 p.m.
                         BOEING DEFENSE, SPACE &                 Ctrm:             5D
                    23   SECURITY, a business entity, form
                         unknown and DOES 1-10,                  Case Filed:       June 14, 2017
                    24                                           Pretrial Conf.:   August 19, 2019
                                          Defendants.
                    25                                           Trial Date:       September 24, 2019
                    26
                    27
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                          DECLARATION OF WILLIAM CHURLEY
                                                                                        2:17-cv-04429-ODW-E
                 Case 2:17-cv-04429-ODW-E Document 60 Filed 06/10/19 Page 2 of 6 Page ID #:582



                     1                     DECLARATION OF WILLIAM CHURLEY
                     2         I, William Churley, declare and state as follows:
                     3         1.     I am currently employed by The Boeing Company (“Boeing”) in the
                     4   Boeing Testing & Evaluation Department, in the position of Manager (Level K), a
                     5   position I have held since July 2008. I have been managing engineers since June
                     6   2017, and prior to that I managed hourly, union employees. The matters stated
                     7   herein are of my personal knowledge. If called as a witness, I could and would
                     8   testify competently to the matters set forth in this declaration. I submit this
                     9   declaration in support of Defendants’ Motion for Summary Judgment or, in the
                    10   Alternative, Partial Summary Judgment.
                    11         2.     I hold a Bachelor’s degree in Aerospace Engineering from Penn State
                    12   University and a Master’s degree in Material Science and Engineering from
                    13   University of California, Irvine. I began my career at Boeing in 1996 as an
                    14   Engineer. I worked as an engineer for approximately 12 years and became a
                    15   Manager in 2008. From December 2011 to approximately June 2017, I was a
                    16   Space Simulation Lab “SSL” Test Technicians Manager. During that time, I was
                    17   Mr. Brent’s manager, as Mr. Brent worked (and still works) in SSL.
                    18         3.     Boeing employees may report conduct they find potentially in
                    19   violation of Boeing’s anti-harassment, anti-discrimination, and anti-retaliation
                    20   policies to: any manager, Human Resources, Boeing’s anonymous hotline,
                    21   Boeing’s Global Diversity & Inclusion Department, Boeing’s Ethics Department,
                    22   Boeing’s Equal Employment Opportunity Department, or their union
                    23   representative.
                    24         4.     All hourly technicians in SSL, regardless of seniority, experience, and
                    25   race are assigned certain mandatory maintenance work. For example, both Mr.
                    26   Brent and Vince Cooney, the Caucasian hourly lead formerly on third shift, were
                    27   assigned the task of re-taping SSL floors with safety tape. As the workforce in SSL
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                        1          DECLARATION OF WILLIAM CHURLEY
 ATTORNEYS AT LAW                                                                                2:17-cv-04429-ODW-E
   LOS ANGELES
              Case 2:17-cv-04429-ODW-E Document 60 Filed 06/10/19 Page 3 of 6 Page ID #:583



                    1   has shrunk, maintenance assignments have increased for all of the remaining
                    2   technicians.
                    3         5.       To be considered for a salaried lead position in SSL, interested
                    4   candidates must submit an application and participate in an interview process.
                    5         6.       Salaried leads, which included Patrick Sawyer up until his retirement,
                    6   have no authority to decide who is appointed as an hourly lead. That is a
                    7   determination that only managers make. Salaried leads are not managers.
                    8         7.       At the El Segundo facility, managers have the sole discretion, if
                    9   justified by business and staffing needs, to designate one or more hourly
                 10     technicians on a shift as an “hourly lead.” The hourly lead designation is not
                 11     permanent, and Boeing instructs its managers to appoint them sparingly—
                 12     maintaining to the extent possible a minimum ratio of one hourly lead for every five
                 13     technicians on a shift. Exceptions to the expected ratio of one hourly lead per five
                 14     technicians must be justified based on a business need. Once, I persuaded Boeing
                 15     Human Resources and Employee Relations to allow me to exceed that ratio on first
                 16     shift in 2017, due to both a salaried lead and an hourly lead having taken a
                 17     voluntary layoff and subsequently retiring, leaving a gap in coverage among the
                 18     eight technicians assigned to the two different labs on first shift.
                 19           8.       In 2014, Mr. Brent reported that Patrick Sawyer had a cartoon in the
                 20     workplace. Mr. Brent also stated that he found the term “redneck” to be offensive.
                 21     In response, I had the cartoon removed from the workplace.
                 22           9.       On October 21, 2015, Messrs. Brent and Sawyer notified me of a
                 23     disagreement between them. Between October 22 and November 2, 2015, I
                 24     interviewed several third shift SSL employees to investigate the October 21
                 25     exchange in addition to allegations Messrs. Sawyer and Brent had made against one
                 26     another about their work habits. I took notes from these interviews as I completed
                 27     each one, and compiled those notes into a document, a true and correct copy of
                 28     which is attached hereto as Exhibit 10.
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                    2         DECLARATION OF WILLIAM CHURLEY
 ATTORNEYS AT LAW                                                                           2:17-cv-04429-ODW-E
   LOS ANGELES
              Case 2:17-cv-04429-ODW-E Document 60 Filed 06/10/19 Page 4 of 6 Page ID #:584



                    1            10.    As a result of the October 21, 2015 exchange and my investigation
                    2   thereof, both Messrs. Brent and Sawyer were provided feedback on treating one
                    3   another with dignity and respect. Separately, Human Resources and I coached (but
                    4   did not discipline) Mr. Sawyer on the fact that Mr. Sawyer did not, as a salaried
                    5   lead, have the authority to send an hourly technician home. Human Resources and
                    6   I also coached (but did not discipline) Mr. Brent regarding his workplace demeanor
                    7   and attitude.
                    8            11.    On August 15, 2016, Mr. Brent emailed me to complain that Sawyer
                    9   was not assigning Brent to the chamber test work he desired. A true and correct
                 10     copy of our email correspondence is attached hereto as Exhibit 11.
                 11              12.    The very next day, an incident occurred in SSL to which it was
                 12     determined that Mr. Brent was a contributing party. No one was disciplined for the
                 13     incident, but written protocols intended to prevent a recurrence were prepared and
                 14     distributed.
                 15              13.    By virtue of my position with the Company, I have access to Boeing’s
                 16     SSL assignment tracking records, including from 2016–current, as those documents
                 17     are compiled, maintained, and relied on in the ordinary course of business. Based
                 18     on my review of these materials, Mr. Brent’s work spans the entire range of
                 19     available SSL technician work, from test chamber work in the large thermal
                 20     vacuum chambers and in the small unit test chambers (both of which were Mr.
                 21     Brent’s preferred and often-requested assignments), as well as his fair share of
                 22     miscellaneous work that all technicians, including hourly leads, are assigned. I see
                 23     no substantive discrepancy between the quantity and quality of Mr. Brent’s work
                 24     assignments as compared to other hourly technicians employed on third shift. In
                 25     fact, the assignment records show that Mr. Brent had an assortment of assignments,
                 26     including many he specifically requested, comparable to his coworkers on third
                 27     shift.
                 28              14.    Attached hereto as Exhibit 12 is a true and correct copy of the email
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                    3          DECLARATION OF WILLIAM CHURLEY
 ATTORNEYS AT LAW                                                                            2:17-cv-04429-ODW-E
   LOS ANGELES
              Case 2:17-cv-04429-ODW-E Document 60 Filed 06/10/19 Page 5 of 6 Page ID #:585



                    1   correspondence between Mr. Brent, Donna Syas-Brandon, and me between
                    2   February 2, 2017 and March 14, 2017.
                    3         15.   Though I am a Manager for Boeing, I have no authority to guide
                    4   corporate conduct. Nor do I have any authority to determine and/or influence
                    5   company policy.
                    6
                    7
                    8
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                4         DECLARATION OF WILLIAM CHURLEY
 ATTORNEYS AT LAW                                                                       2:17-cv-04429-ODW-E
   LOS ANGELES
Case 2:17-cv-04429-ODW-E Document 60 Filed 06/10/19 Page 6 of 6 Page ID #:586
